Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 13, 14, 16, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous claim set did not include recitations directed towards the multiple controllers, i.e. a primary controller and a secondary controller, nor recitations directed towards electrically isolated circuits. For at least these reasons, this rejection is made final with the new grounds of rejection applied below, as necessitated by amendment.  
Examiner also thanks and acknowledges Applicant’s efforts by submitting amendments to the specification; these amendments overcome the previous specification objection(s), withdrawn herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 13-14, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not clear if the recitation of “further comprising a plurality of operation sensors” intends to either (a) further limit the “one or more operation sensors” established in claim 1, or (b) impart an additional group of sensors. This issue is further complicated by the additional recitations of claim 2; it is not clear if either (a) the ‘at least one operation sensor’ of claim 2 is intended to narrow the ‘at least one of the one or more operation sensors’ of claim 1 or if (b) the ‘at least one operation sensor” is narrowing a different sensor. For the purposes of examination, the claim is being interpreted to further limit the operation sensor of claim 1, i.e. both of options (a) explained above. Examiner recommends amending the claim to recite, for example, ‘wherein the one or more operation sensors comprise a plurality of operation sensors’. Claim 6 similarly recites ‘further comprising a plurality of operation sensors, wherein at least one operation sensor is…’. Claim 6 is additionally rejected under 35 U.S.C. 112(b) for the reasons stated in the claim 2 rejection. The same interpretation applied to claim 2 is being applied to claim 6.
Claim 16 similarly recites “further comprising a plurality of operation sensors, wherein at least one operation sensor is…”. Claim 13, from which claim 16 depends, recites “one or more operation sensors, wherein at least one of the one or more operation sensors is configured to…”. Claim 16 is additionally rejected under 35 U.S.C. 112(b) for the reasons stated in the claim 2 rejection. The same interpretation applied to claim 2 is being applied to claim 16.
Regarding claim 4, the limitation reciting “further comprising a plurality of operations sensors, wherein at least one operation sensor is…” renders the claim indefinite. Firstly, claim 4 recites ‘operations’ instead of ‘operation’, i.e. differing from the language of claim 1. Secondly, claim 4 is indefinite for the reasons stated in the claim 2 rejection above. It is unclear if the plurality of operations sensors of claim 4 are narrowing the one or more operation sensors of claim 1, and if the ‘at least one operation sensor’ of claim 4 is narrowing the same ‘at least one of the one or more operation sensors’ of claim 1. The same interpretation applied to claim 2 is being applied to claim 4.
Regarding claim 13, the recitation of “one or more brush rolls within the cavity of the nozzle” renders the claim indefinite; ‘the cavity of the nozzle’ does not have antecedent basis. Claim 13 previously recited ‘the nozzle defining a cavity’, however, this recitation was deleted in the most recent response. For the purposes of examination, the recitations of the cavities are being interpreted as separate structures. Examiner recommends amending, for example, to recite ‘a cavity of the nozzle’. 
Regarding claim 20, the preamble of the claim relies upon presently cancelled claim 18, i.e. ‘the hand-held surface cleaning device of claim 18’. Please amend to reflect the intended claim scope. For the purposes of examination, claim 20 is being interpreted as depending from claim 13. 
Any remaining claims are rejected based on their dependency to a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 9, 13, 14, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2022/0354327),  herein referred to as ‘Kim’. 
Regarding claim 1, Kim discloses a surface cleaning device (please see the Abstract) comprising:
a body (body 10; [0034]) defining a handle portion (handle 13), a dirty air passageway (see suction flow passages disclosed in [0035-0036], [0069], [0056-0062]), and a cavity to receive vacuum controller circuitry (see Figure 7; see the circuit disclosed in [0113]; wherein [0111] discloses the body 10 includes the circuitry), the vacuum controller circuitry including:
a primary controller (processor 610; see [0112-0113]);
a primary power supply (battery 670; see [0122]); and
a suction motor (suction motor 640) for generating suction to draw air into the dirty air passageway (please refer to [0034] and Figure 7);
a nozzle (suction nozzle 100) removably coupled to the body (see detach button 122, shown in Figures 2 and 3 and disclosed in [0063]) and having a dirty air inlet (please refer to Figure 2 and [0045]) configured to fluidly couple with the dirty air passageway (see suction flow passages disclosed in [0056-0062]; see also connection pipe 120 and [0045]), the nozzle including nozzle control circuitry that is electrically isolated from the vacuum controller circuitry (wherein [0041] discloses that the driver 140 of the suction nozzle 100 has a separate battery; see also [0076] disclosing battery 300, i.e. independent of the battery and circuitry of the vacuum circuit; see also Figure 7; wherein [0127] discloses that the electrical wire between cleaner body 1 and the suction nozzle 100 may be removed, and the two may be separately driven, i.e. electrically isolated from one another), the nozzle control circuitry having:
a brushroll motor (motor 142) to drive one or more brush rolls (130; see Figure 3 and [0044], [0048] regarding the motor 142); 
one or more operation sensors (driving detection sensor 720, see [0124]), wherein at least one of the one or more operation sensors is configured to generate motion data in response to movement of the nozzle (see at least [0129] disclosing acceleration of the cleaner, i.e. movement; wherein [0130] discloses proximity sensors, pressure sensor, and vibration sensor; see also [0131], [0133]; i.e. the sensor(s) generate motion data in response to movement of the suction nozzle 100);
a secondary power supply (battery 300; see [0074]); and
a secondary controller (suction nozzle processor 710) configured to detect usage of the surface cleaning device based, at least in part, on the motion data and, in response to detecting usage, send a driving signal to the brushroll motor (see [0125] disclosing that the processor 720 controls the overall operation of the components in the nozzle; wherein [0126] discloses the sensor 720 may include at least one sensor for detecting beginning of cleaning, i.e. usage; wherein [0129] discloses the driving detection sensor may be an acceleration sensor that detects an acceleration change that occurs when the cleaner moves in order for the user to use the cleaner, which may be used to drive the motor 142 according to the detection result; see also [0130-0131]).
Regarding claim 5, Kim discloses the claimed invention as applied above, and further discloses wherein the one or more operation sensors are selected from the group consisting of an air pressure sensor to detect suction generated by the suction motor, a force sensor to detect an amount of force supplied by the nozzle against a surface to be cleaned, an orientation sensor to detect an orientation of the surface cleaning device relative to the surface to be cleaned, and an acceleration sensor to detect acceleration of the surface cleaning device (wherein [0129] discloses the driving detection sensor may be an acceleration sensor that detects an acceleration change that occurs when the cleaner moves in order for the user to use the cleaner, which may be used to drive the motor 142 according to the detection result; wherein [0130] discloses various sensors in the plural form, including a pressure sensor for detecting pressure).
Regarding claim 7, Kim discloses the claimed invention as applied above, and further discloses wherein the nozzle control circuitry provides a driving signal to cause the brushroll motor to energize and cause the one or more brush rolls to rotate at a predetermined rotations per minute (RPM) (wherein [0129], [0131] discloses that the suction nozzle processor 710 may automatically control driving of the motor 142 based on the detection result of the sensor 720, including the various sensors disclosed in [0130]; see also [0133] disclosing the control data for control of an operation of the suction nozzle, including algorithms or reference data for detecting usage based on the sensor; wherein [0157] discloses the processor 710 controls the power supplied to the motor 142, which would alter the output of the motor and thus the brushroll; wherein this is done automatically and according to the detection result, i.e. at a predetermined RPM; see also [0117-0118]; wherein the driving of motor 142 rotates the spinning sweeper roll 130, see [0048-0050]).
Regarding claim 9, Kim discloses the claimed invention as applied above, and further discloses wherein the nozzle control circuitry causes the brushroll motor to energize and drive the one or more brush rolls at a predetermined rotations per minute based on the motion data (wherein [0129], [0131] discloses that the suction nozzle processor 710 may automatically control driving of the motor 142 based on the detection result of the sensor 720, including the various sensors disclosed in [0130]; see also [0133] disclosing the control data for control of an operation of the suction nozzle, including algorithms or reference data for detecting usage based on the sensor; wherein [0157] discloses the processor 710 controls the power supplied to the motor 142, which would alter the output of the motor and thus the brushroll; wherein this is done automatically and according to the detection result, i.e. at a predetermined RPM; see also [0117-0118]; wherein the driving of motor 142 rotates the spinning sweeper roll 130, see [0048-0050]).
	Regarding claim 13, Kim discloses a hand-held surface cleaning device (see at least Figure 1 and handle 13, and [0034-0036]) comprising:
a body (body 10; [0034]) defining a handle portion (handle 13), a dirty air passageway (see suction flow passages disclosed in [0035-0036], [0069], [0056-0062]), and a cavity to receive vacuum controller circuitry (see Figure 7; wherein the circuitry is within the vacuum for controlling the apparatus; see the circuit disclosed in [0113]; wherein [0111] discloses the body 10 includes the circuitry), the vacuum controller circuitry including:
a primary controller (610; see [0112-0113]);
a primary power supply (670; see [0122]); and
a suction motor (640) for generating suction to draw air into the dirty air passageway (please refer to [0034] and Figure 7);
a nozzle (100) removably coupled to the body (see detach button 122, shown in Figures 2 and 3 and disclosed in [0063]) and having a dirty air inlet (please refer to Figure 2 and [0045]) configured to fluidly couple with the dirty air passageway (see suction flow passages disclosed in [0056-0061]; see also connection pipe 120 and [0045]), the nozzle including nozzle control circuitry that is electrically isolated from the vacuum controller circuitry (wherein [0041] discloses that the driver 140 of the suction nozzle 100 has a separate battery; see also [0076] disclosing battery 300, i.e. independent of the battery and circuitry of the vacuum circuit; see also Figure 7; wherein [0127] discloses that the electrical wire between cleaner body 1 and the suction nozzle 100 may be removed, and the two may be separately driven, i.e. electrically isolated from one another), the nozzle control circuitry having:
a brushroll motor (motor 142) to drive one or more brush rolls (130; see Figure 3 and [0044], [0048] regarding the motor 142) within the cavity of the nozzle (wherein element 130 is accommodated in the body 111 of the suction nozzle housing, see [0048-0049]);
one or more operation sensors (driving detection sensor 720, see [0124]), wherein at least one of the one or more operation sensors is configured to generate motion data in response to movement of the nozzle (see at least [0129] disclosing acceleration of the cleaner, i.e. movement; wherein [0130] discloses proximity sensors, pressure sensor, and vibration sensor; see also [0131], [0133]; i.e. the sensor(s) generate motion data in response to movement of the suction nozzle 100);
a secondary power supply (battery 300; see [0074]); and
a secondary controller (suction nozzle processor 710) of the hand-held surface cleaning device during a cleaning operation based, at least in part, on the motion data (see [0125] disclosing that the processor 720 controls the overall operation of the components in the nozzle; wherein [0126] discloses the sensor 720 may include at least one sensor for detecting beginning of cleaning, i.e. usage; wherein [0129] discloses the driving detection sensor may be an acceleration sensor that detects an acceleration change that occurs when the cleaner moves in order for the user to use the cleaner, which may be used to drive the motor 142 according to the detection result; see also [0130-0131]; and 
in response to detecting the usage of the hand-held surface cleaning device, sending a driving signal to the brushroll motor to cause the brushroll motor to rotate the one or more brush rolls at a predetermined rotations per minute (RPM) (wherein [0126] discloses sensing the beginning of cleaning; wherein [0129], [0131] discloses that the suction nozzle processor 710 may automatically control driving of the motor 142 based on the detection result of the sensor 720, including the various sensors disclosed in [0130]; see also [0133] disclosing the control data for control of an operation of the suction nozzle, including algorithms or reference data for detecting usage based on the sensor; wherein [0157] discloses the processor 710 controls the power supplied to the motor 142, which would alter the output of the motor and thus the brushroll; wherein this is done automatically and according to the detection result, i.e. at a predetermined RPM; see also [0117-0118]; wherein [0117-0118] disclose transmitting a control signal for driving the motor 142 wherein the driving of motor 142 rotates the spinning sweeper roll 130, see [0048-0050]).
Regarding claim 14, Kim discloses the claimed invention as applied above, and further discloses wherein the one or more operation sensors are configured to detect at least one of suction generated by the suction motor, a force value indicating contact between the nozzle and a surface to be cleaned, an acceleration of the hand-held surface cleaning device, or an orientation of the hand-held surface cleaning device relative to the surface to be cleaned (wherein [0129] discloses the driving detection sensor may be an acceleration sensor that detects an acceleration change that occurs when the cleaner moves in order for the user to use the cleaner, which may be used to drive the motor 142 according to the detection result; wherein [0130] discloses various sensors in the plural form, including a pressure sensor for detecting pressure).
Regarding claim 19, Kim discloses the claimed invention as applied above, and further discloses wherein the secondary controller (710) causes the brushroll motor to change RPM of the one or more brush rolls based on the motion data ([0129]: wherein the suction nozzle processor 710 may detect use of the cleaner based on the acceleration change, as determined by the driving detection sensor 720, to drive the motor 142 according to the detection result; wherein the driving of motor 142 rotates the spinning sweeper roll 130, see [0048-0050]; i.e., the rotational speed is changed based on the data obtained from the sensor 720).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 6, 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2022/0354327), herein referred to as ‘Kim’, in view of Truitt (US 2019/0387942), herein referred to as ‘Truitt’ .
Regarding claim 2, Kim discloses the claimed invention as applied above, and further discloses a plurality of operation sensors (wherein [0130] discloses various sensors, i.e. sensors in plural form, as well as the variety of types). Kim also discloses that the data obtained from the sensors is used to energize the brushroll motor (see at least [0127-0131]).
	Kim also discloses a type of pressure sensor in at least [0130], but is silent regarding the type of pressure (suction, load, and so forth). Kim does not explicitly teach wherein at least one operation sensor is disposed along a portion of the dirty air passageway in the nozzle and is configured to output air pressure data, and wherein the nozzle control circuitry causes the brushroll motor to energize based on the air pressure data being greater than a predefined threshold.
	However, from the same or similar field of endeavor, Truitt (US 20190387942) teaches a suctioning device including a brush roll motor and a suctioning motor (128, 124), provided with sensors, and wherein at least one operation sensor is disposed along a portion of the dirty air passageway in the nozzle and is configured to output air pressure data (wherein a floor nozzle may also include a pressure sensor in communication with a suction chamber for determining a nozzle suction pressure within the nozzle, see [0028]; see also [0038-0041]; wherein the data obtained by the pressure sensor outputs data for controlling the operation), and wherein the nozzle control circuitry causes the brushroll motor to energize based on the air pressure data being greater than a predefined threshold (wherein [0038] teaches that a sensor may be a pressure sensor for sensing a pressure within the vacuum, a current sensor, a floor type sensor; wherein the sensor can provide information, e.g. signals, data, applicable to both the brushroll sensor 104 and the floor type sensor; wherein [0040] teaches that the sensor provides data for a controller to analyze in order to control the rotational speed of the brushroll, wherein the data is compared with corresponding predetermined thresholds; wherein [0038] teaches that the brushroll sensor is a PWM controller for the brushroll motor 108; wherein [0040] teaches the controller 110 uses the sensed pressure data and compares with predetermined thresholds to automatically operate the brushroll motor 128 at higher or lower torques, depending on the higher or lower pressures caused by suction; see also [0041], [0046-0049]).
	Both Kim and Truitt employ the use of sensors in the context of suction nozzle assemblies for cleaning surfaces; furthermore, these sensors are used to assist in adapting the apparatus for the operation without inconveniencing a user, see at least [0038-0041] of Truitt and [0130-0131] of Kim. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the suction sensor type(s), as taught by Truitt, into the invention of Kim. One would be motivated to do so because the suction sensor type would beneficially assist in further optimizing the performance of the apparatus by ensuring the output of the brushroll matched with what the operation requires, thus reducing energy/battery waste; see [0040]-[0041] of Truitt. This is done in part by detecting changes between different surfaces which require different levels of brushroll speeds and suctioning power. The suction sensor assists in ‘marrying’ the operations of the suctioning and brushrolling based on in situ data. Kim also suggests a wide variety of various types of sensors for obtaining data, see [0130], wherein the sensor types taught by Truitt assists in balancing the suction force and brushroll agitation, see [0040]. This modification would be recognized as using a known technique or structure, i.e. a suction sensor type in the context of a suction nozzle and brushroll, to improve a similar vacuum device in the same manner and would yield predictable results with a reasonable expectation of success.
Regarding claim 4, Kim discloses the claimed invention as applied above, and further discloses a plurality of operations sensors (wherein [0130] discloses various sensors, i.e. sensors in plural form, as well as the variety of types). Kim also discloses a type of pressure sensor in at least [0130], but is silent regarding the type of pressure (suction, load, and so forth). Kim does not explicitly teach wherein at least one operation sensor is configured to detect suction generated by the suction motor, and wherein the nozzle control circuitry de-energizes the secondary controller based on an amount of detected suction being below a predefined threshold.
However, from the same or similar field of endeavor, Truitt (US 20190387942) teaches a suctioning device including a brush roll motor and a suctioning motor (128, 124), provided with sensors, and wherein at least one operation sensor is configured to detect suction generated by the suction motor (wherein a floor nozzle may also include a pressure sensor in communication with a suction chamber for determining a nozzle suction pressure within the nozzle, see [0028]; wherein [0038] teaches that a sensor may be a pressure sensor for sensing a pressure within the vacuum, as well as a current sensor, a floor type sensor; see also [0040]), and wherein the nozzle control circuitry de-energizes the secondary controller based on an amount of detected suction being below a predefined threshold (wherein [0038] teaches that the brushroll sensor is a PWM controller for the brushroll motor 108; wherein [0040] teaches the controller 110 uses the sensed pressure data and compares with predetermined thresholds to automatically operate the brushroll motor 128 at higher or lower torques, depending on the higher or lower pressures caused by suction; wherein [0041] teaches that the values of the sensed data of the pressure sensor can be used to turn off the brushroll, raise or lower the rotational speed of the brushroll, or intermittently alter the speed of the brushroll motor; i.e. energizing or de-energizing based on the detected suction pressure at predetermined thresholds; see also [0049] teaching the predetermined thresholds can be customized; see also [0046-0047] regarding the brush roll motor varying as needed).
	Both Kim and Truitt employ the use of sensors in the context of suction nozzle assemblies for cleaning surfaces; furthermore, these sensors are used to assist in adapting the apparatus for the operation without inconveniencing a user, see at least [0038-0041] of Truitt and [0130-0131] of Kim. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the suction sensor type(s) and corresponding control based on thresholds, as taught by Truitt, into the invention of Kim. One would be motivated to do so because the suction sensor type would beneficially assist in further optimizing the performance of the apparatus by ensuring the output of the brushroll matched with what the operation requires, thus reducing energy/battery waste; see [0040]-[0041] of Truitt. This is done in part by detecting changes between different surfaces which require different levels of brushroll speeds and suctioning power. The suction sensor assists in ‘marrying’ the operations of the suctioning and brushrolling based on in situ data. Kim also intimates and suggests a wide variety of various types of sensors for obtaining data, see [0130] of Kim, wherein the sensor types taught by Truitt assists in balancing the suction force and brushroll agitation, see [0040] of Truitt. This modification would be recognized as using a known technique or structure, i.e. a suction sensor type in the context of a suction nozzle and brushroll, to improve a similar vacuum device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 6, Kim discloses the claimed invention as applied above, and further discloses a plurality of operation sensors (wherein [0130] discloses various sensors, i.e. sensors in plural form, as well as the variety of types). 
	Kim also discloses a type of pressure sensor in at least [0130], but is silent regarding the type of pressure (suction, load, and so forth). Kim does not explicitly teach wherein at least one operation sensor is configured to detect suction generated by the suction motor.
	However, from the same or similar field of endeavor, Truitt (US 20190387942) teaches a suctioning device including a brush roll motor and a suctioning motor (128, 124), provided with sensors, and wherein at least one operation sensor is configured to detect suction generated by the suction motor (wherein a floor nozzle may also include a pressure sensor in communication with a suction chamber for determining a nozzle suction pressure within the nozzle, see [0028]; wherein [0038] teaches that a sensor may be a pressure sensor for sensing a pressure within the vacuum, a current sensor, a floor type sensor; see also [0038-0041], [0047-0049]).
	Both Kim and Truitt employ the use of sensors in the context of suction nozzle assemblies for cleaning surfaces; furthermore, these sensors are used to assist in adapting the apparatus for the operation without inconveniencing a user, see at least [0038-0041] of Truitt and [0130-0131] of Kim. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the suction sensor type(s) of Truitt into the invention of Kim. One would be motivated to do so because the suction sensor type would beneficially assist in further optimizing the performance of the apparatus by ensuring the output of the brushroll matched with what the operation requires, thus reducing energy/battery waste; see [0040]-[0041] of Truitt. This is done in part by detecting changes between different surfaces which require different levels of brushroll speeds and suctioning power. The suction sensor assists in ‘marrying’ the operations of the suctioning and brushrolling based on in situ data. Kim also suggests a wide variety of various types of sensors for obtaining data, see [0130], wherein the sensor types taught by Truitt assists in balancing the suction force and brushroll agitation, see [0040].  
Regarding claim 8, Kim discloses the claimed invention as applied above. Kim also discloses a variety of sensor types in at least [0130], wherein the data obtained is used to drive the motor (142) to rotate the brush roller accordingly; see [0129]. However, Kim does not explicitly teach wherein the surface cleaning device further comprises a floor type sensor and the nozzle control circuitry causes the brushroll motor to drive the one or more brush rolls at the predetermined RPM based on output from the floor type sensor.
However, from the same or similar field of endeavor, Truitt (US 20190387942) teaches a suctioning device including a brush roll motor and a suctioning motor (128, 124), provided with sensors, and wherein the surface cleaning device further comprises a floor type sensor (see [0036-0038]) and the nozzle control circuitry causes the brushroll motor to drive the one or more brush rolls at the predetermined RPM based on output from the floor type sensor (see at least [0037] teaching a floor type sensor to determine when the vacuum passes from one surface type to the next to alter the brushroll speed; wherein [0037] teaches altering the brushroll speed based on the sensor, and wherein [0038] teaches the sensor can be a floor type sensor for controlling the RPM; wherein [0041] relates the floor sense mode with the RPMs of the brushroll motor 128 and thus, the rotational speed of the brushroll; see also [0040]).
Both Kim and Truitt employ the use of sensors in the context of suction nozzle assemblies for cleaning surfaces; furthermore, these sensors are used to assist in adapting the apparatus for the operation without inconveniencing a user, see at least [0038-0041] of Truitt and [0130-0131] of Kim. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the floor sensor type as taught by Truitt into the invention of Kim. One would be motivated to do so because a floor type sensor beneficially helps the vacuum system dynamically adapt to the environment in which the vacuum is operating in, which increases the automatic versatility of the vacuum. Furthermore, by varying the brushroll speed to correlate with the surface type, the appropriate torque and current drawn by the motor will be employed; see [0040] of Truitt. 
Regarding claim 20, Kim discloses the claimed invention as applied above. Kim also discloses a variety of sensor types in at least [0130], wherein the data obtained is used to drive the motor (142) to rotate the brush roller accordingly; see [0129]. However, Kim does not explicitly teach wherein the nozzle control circuitry includes a floor type detector and the nozzle control circuitry causes the brushroll motor to adjust RPM of the one or more brush rolls based on output from the floor type detector.
However, from the same or similar field of endeavor, Truitt (US 20190387942) teaches a suctioning device including a brush roll motor and a suctioning motor (128, 124), provided with sensors, and wherein the nozzle control circuitry includes a floor type detector (see [0036-0038]) and the nozzle control circuitry causes the brushroll motor to adjust RPM of the one or more brush rolls based on output from the floor type detector (see at least [0037] teaching a floor type sensor to determine when the vacuum passes from one surface type to the next to alter the brushroll speed; wherein [0037] teaches altering the brushroll speed based on the sensor, and wherein [0038] teaches the sensor can be a floor type sensor for controlling the RPM; wherein [0041] relates the floor sense mode with the RPMs of the brushroll motor 128 and thus, the rotational speed of the brushroll; see also [0040]).
Both Kim and Truitt employ the use of sensors in the context of suction nozzle assemblies for cleaning surfaces; furthermore, these sensors are used to assist in adapting the apparatus for the operation without inconveniencing a user, see at least [0038-0041] of Truitt and [0130-0131] of Kim. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the floor sensor type as taught by Truitt into the invention of Kim. One would be motivated to do so because a floor type sensor beneficially helps the vacuum system dynamically adapt to the environment in which the vacuum is operating in, which increases the automatic versatility of the vacuum. Furthermore, by varying the brushroll speed to correlate with the surface type, the appropriate torque and current drawn by the motor will be employed; see [0040] of Truitt. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2022/0354327), herein referred to as ‘Kim’, in view of Delmas (US 5,722,109), herein referred to as ‘Delmas’. 
Regarding claim 16, Kim discloses the claimed invention as applied above, and further discloses a plurality of operation sensors (wherein [0130] discloses various sensors, i.e. sensors in plural form, as well as the variety of types). 
	Kim also discloses a type of pressure sensor in at least [0130], but is silent regarding the type of pressure (suction, load, and so forth). However, Kim does not explicitly teach wherein at least one operation sensor is configured to measure pressure along the dirty air passageway and the nozzle control circuitry is configured to detect usage of the hand-held surface cleaning device based on an average of measured pressure values exceeding a predefined threshold.
	However, from the same or similar field of endeavor, Delmas teaches wherein at least one operation sensor is configured to measure pressure along the dirty air passageway (Col. 3, lines 4-11) and the nozzle control circuitry is configured to detect usage of the hand-held surface cleaning device based on an average of measured pressure values exceeding a predefined threshold (see at least Col. 6, lines 53-61 teaching the average pressure amplitude correlating with the type of floor to be cleaned and surface condition; see also Col. 7, lines 35-49, Col. 8 lines 40-47; see Col. 10 lines 1-8 and 35-51 teaching the average pressures are used to classify the floor type, i.e. and a type of usage; see average pressure values taught in at least Col. 15, lines 14-21 and 44-57; Col. 16, lines 42-60 teach of the analysis state and setpoint values; see also Col 4, lines 45-67 teaching the control, wait, and analysis states).
	Both Kim and Delmas seek to obtain data regarding a vacuum cleaner during operation, including by the use of sensors. Delmas provides an averaging of pressure calculation in the controller in order to ascertain the condition of the surface and type of usage operation of the vacuum. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the pressure sensor type and averaging algorithm, as taught by Delmas, into the invention of Kim. One would be motivated to do so because identifying the pressure values in the suction system within Kim would permit further adaptability of the device, specifically in regards towards different types of surfaces, wherein averaging the pressures helps mitigate system errors. Specifically, an advantage of the system is that if a user were to stop reciprocal movement, i.e. a type of usage, but forgets to switch off the main motor, the system may automatically enters a designated mode; see Col. 17, lines 5-21. Furthermore, the suction sensors result in very good floor type identification, see Col. 3, lines 4-22. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reindle (US-20060085095-A1); please see Figures 15 and 21, as well as [0140-0142].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723    
                                                                                                                                                                                                    /ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723